Title: From James Madison to Robert R. Livingston, 26 March 1802
From: Madison, James
To: Livingston, Robert R.


Sir,
Department of State March 26th. 1802.
My last was of the 16th. instant to which I have nothing new to add on American claims, but to repeat our anxiety to learn the result of your proceedings on that subject. I have received yours of Jany 13th. with the papers to which it refers. The copy of the Treaty between France and Spain has been republished as you will find in the National Intelligencer of this City, from a Paris Gazette. The date of this instrument with some verbal accounts from Spain, leave it possible yet, that the Cession of Louisiana may have been suspended, if not revoked, by some subsequent transaction between the parties; to say nothing of the language held to you on that subject by the French Minister of Foreign relations. The appearance in the Paris Papers of the Treaty above referred to, will lead, no doubt, to further conversations in which it will be difficult to avoid a disclosure of the real State of the matter.
The House of Representatives have passed unanimously the appropriation for the French Convention, and the Senate will no doubt pass it with as little delay as their forms will permit; & probably with unanimity also.
I have just received a letter from Mr. Lear of February 28th. No decisive operations in the army had taken place against Toussaint, who is said to have taken positions, with his scattered troops, in the Mountains. The devastations of the Country have been considerable, and some Massacres have also taken place; but there has been less of both than were at one time apprehended. Some disagreeable clashing appears to have happened between the Supercargoes of American Vessels, laden with provisions at Cape François and the French Commanders, which has terminated in prices and payments not satisfactory to the former, and probably not politic for the latter. Three fourths of the payment is to be made in Bills on the French Government at sixty days sight. It will be perceived that the punctual and ready payment of those bills is of great importance, not only to the creditors, but to the French Government whose future supplies in this Quarter may depend on it: in both views you will no doubt press the subject.
I enclose for your information copies of answers to a late note of Mr. Pichon to the Secretary of State, and a letter from the French Admiral at St. Domingo to the President. In these you will see the sentiments which it has been thought proper to express in relation to the State of things in St. Domingo. Considering the discordant opinions entertained by different descriptions of our Citizens on points involved in it, as well as questions of public law which may grow out of it, the circumspection which has been used is not misapplied. It was of much importance at the same time to manifest a just respect for the authority of the French Republic, and a friendly regard to its interests, in both of which respects I trust we have succeeded, because I am sure we have been sincere.
For the proceedings of Congress and other domestic occurrences, I refer to a file of Newspapers sent herewith. The inattention in the printers of which you complain, in forwarding to you regularly this source of information will be corrected by a fresh instruction to them. With sentiments of the truest esteem & consideration I am Dr Sir Your obedt hbe servt
James Madison
 

   
   RC and enclosures (NHi: Livingston Papers); letterbook copy (DNA: RG 59, IM, vol. 6). RC in a clerk’s hand, except for JM’s complimentary close and signature. For enclosures, see n. 6.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:389–91.



   
   The Treaty of Aranjuez between Spain and France, dated 21 Mar. 1801, was published in the National Intelligencer on 24 Mar. 1802. It was taken from the Paris Journal des Debats of 17 Jan. 1802.



   
   The bill, which had been introduced in the House on 12 Mar. and passed twelve days later, was approved by the Senate on 1 Apr. (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 1st sess., 250, 998, 1075–76). For its text, see U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:148.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:499–522.



   
   On the RC a sentence follows here that has been erased but is faintly legible: “A part of the French fleet it is understood will ere long ⟨be in our Ports?⟩ on ⟨its?⟩ return to France.”



   
   JM enclosed copies of his 25 Mar. letters to Pichon and to Villaret.


